— Judgment, Supreme Court, New York County, entered on March 5, 1975, declaring that defendant is obligated under its policy of insurance to satisfy an assessment *546against plaintiffs’ property, affirmed, with respondents to recover $60 costs and disbursements of this appeal from appellant. Even if the enactment of Ordinance No. 757 of the City of Long Beach did not constitute a lien, it certainly was an encumbrance on the premises at the time when the defendant gave its title examination report and policy to plaintiffs, of which notice should have been given by the defendant to plaintiffs. Having failed to give such notice, defendant is properly held obligated to satisfy the assessment against plaintiffs’ property resulting from the ordinance above mentioned. Concur — Markewich, J. P., Capozzoli, Lane and Nunez, JJ.; Tilzer, J., dissents in the following memorandum: